DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification

The disclosure is objected to because of the following informalities: the structural formula on page 2, ¶ 0007, of the specification as filed is not legible.  Appropriate correction is required.

Claim Objections

Claim 1 is objected to because of the following informalities: the acronym DOTATATE is not defined at its first occurrence in the claims.  Appropriate correction is required.

Claim Rejections - 35 USC § 112(b) or 112(pre-AIA ), second paragraph

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 9 - 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 9 and 12 each recite the limitation “0.6 g/mL (g of DOTATATE per mCi of Copper-64)”.  This limitation is confusing because (1) the units of g/mL and g per mCi are not the same, so (2) it is unclear if the phrase within parentheses is exemplary or limiting.  Clarification and/or amendment is required.  
Claim 12 recites the limitation “decay corrected” in parentheses, so it is unclear if the limitation is exemplary or limiting.  Clarification and/or amendment is required.  
Claims 19 and 20 each recite the limitation “the reaction mixture”.  There is insufficient antecedent basis for this limitation in the claim as “a reaction mixture” is not previously recited in the claims.  Clarification and/or amendment is required.  
Claims 21 - 24 each recite the limitation “after dilution”, which suggests an active method step.  However, the claim is drawn to a product, not a method.  Thus, it is unclear what “after dilution” refers to in the claim.  Clarification and/or amendment is required.  
The dependent claims fall therewith.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 8, 10, 17, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kjaer et al. (from IDS; US 2014/0341807 A1; “Kjaer”).
Kjaer teaches a composition comprising 64Cu-DOTA-TATE (Abstract; ¶ 0014-0017, 0023-0026, 0034, 0039, 0040, and 0045).  Kjaer also teaches a method for radiolabeling DOTA-TATE comprising: adding a sterile solution of DOTA-TATE and gentisic acid in aqueous sodium acetate pH 5.0 (applicant’s buffered solution) to a dry vial containing 64CuCl2 to form a mixture; leaving the mixture at ambient temperature for 10 minutes and then diluting the mixture with sterile water (Abstract; ¶ 0014-0017, 0023-0026, 0034, 0039, 0040, and 0045).  Regarding claims 8, 10, and 18, the claims are product by process claims.  MPEP 2113.  The claimed product of 64Cu-DOTA-TATE appears to be the same as that of the 64Cu-DOTA-TATE of Kjaer, although not necessarily made by the same process. Either process results in the production of 64Cu-DOTA-TATE encompassed by the claims.  Regarding claim 17, the phrase “can be” is being interpreted as “is optionally”.  Thus, Kjaer is not required to teach an optional limitation in order to meet the claims.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1 - 18 and 21 - 28 are rejected under 35 U.S.C. 103 as being unpatentable over Kjaer et al. (from IDS; US 2014/0341807 A1; “Kjaer”).
The teachings of Kjaer are discussed in the above 102 rejection.  Kjaer further teaches that the step of leaving the mixture at ambient temperature may be for at least 2 minutes (¶ 0023-0026).  The amount of unlabeled 64Cu2+ is also determined, and the amount of unlabeled  64Cu in the product is less than 1% (¶ 0034 and 0045).  The target dose range is 150-350 MBq (¶ 0015-0017 and 0034).
Although Kjaer teaches reacting/radiolabeling DOTA-TATE with 64Cu, Kjaer does not teach the particular molar ratios of DOTA-TATE to 64Cu, or a temperature lower than ambient temperature, as required by the claims.
However, the reactant concentrations (molar ratio of DOTA-TATE to 64Cu) and temperature in the method are each clearly a results effective parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ.  It would have been customary for an artisan of ordinary skill to determine the optimal reactant concentrations (molar ratio of DOTA-TATE to 64Cu) and temperature needed to achieve the desired results.  As noted 64Cu2+ is also determined, and the amount of unlabeled  64Cu in the product is less than 1%.  Thus one of ordinary skill would adjust the reactant concentrations (molar ratio of DOTA-TATE to 64Cu) and temperature in order to minimize the remaining amount of unlabeled 64Cu.  Thus, absent some demonstration of unexpected results from the claimed parameters, the optimization of reaction concentrations and temperature would have been obvious before the effective filing date of applicant’s invention.  It is established that differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  MPEP 2144.05.

Conclusion

No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Lamberski whose telephone number is (571)270-3781. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571)272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Jennifer Lamberski/Primary Examiner, Art Unit 1618